Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The AFCP 2.0 amendments filed 6/24/2022 have been entered.
Claims 1, 3, 5, 7, 9, and 11 are allowed.
Claims 2, 4, 6, 8, 10, and 12 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Charles Rauch on July 12, 2022.
The application has been amended as follows: 

Claim 1 should be replaced with the below:
A data transmission method, comprising: 
obtaining transmission parameters for transmitting a transport block, wherein the transmission parameters comprise Modulation and Coding Scheme (MCS), a Physical Resource Block (PRB) number, and PRB resource overhead information; 
determining a Transport Block Size (TBS) for the transport block according to the transmission parameters; and 
transmitting the transport block or receiving the transport block according to the TBS; 
wherein the PRB resource overhead information is determined based on at least one of: Demodulation Reference Signal (DMRS), Channel State Information-Reference Signals (CSI- RS), and control channel information; 
wherein the PRB resource overhead information is conveyed through physical layer Downlink Control Information (DCI) signaling and/or Radio Resource Control (RRC) signaling;
wherein the PRB resource overhead information comprises 

Claim 5 should be replaced with the below:
A communication device, comprising: 
a processor, a transceiver, and a memory; 
wherein the processor is configured to execute instructions stored by the memory; 
wherein when the processor executes the instructions stored in the memory, the communication device is caused to: 
obtain transmission parameters for transmitting a transport block, wherein the transmission parameters comprise Modulation and Coding Scheme (MCS), a Physical Resource Block (PRB) number, and PRB resource overhead information; 
determine a Transport Block Size (TBS) for the transport block according to the transmission parameters; and 
transmit the transport block or receive the transport block according to the TBS; 
wherein the PRB resource overhead information is determined based on at least one of: Demodulation Reference Signal (DMRS), Channel State Information-Reference Signals (CSI- RS), and control channel information; 
wherein the PRB resource overhead information is conveyed through physical layer Downlink Control Information (DCI) signaling and/or Radio Resource Control (RRC) signaling; 
wherein the PRB resource overhead information comprises 

Claim 9 should be replaced with the below:
A chip, comprising: 
an input interface, an output interface, and a processor, wherein the processor is configured to:
obtain transmission parameters for transmitting a transport block, wherein the transmission parameters comprise Modulation and Coding Scheme (MCS), a Physical Resource Block (PRB) number, and PRB resource overhead information; 
determine a Transport Block Size (TBS) for the transport block according to the transmission parameters; and 
instruct a transceiver to transmit the transport block or receive the transport block according to the TBS; 
wherein the PRB resource overhead information is determined based on at least one of: Demodulation Reference Signal (DMRS), Channel State Information-Reference Signals (CSI- RS), and control channel information; 
wherein the PRB resource overhead information is conveyed through physical layer Downlink Control Information (DCI) signaling and/or Radio Resource Control (RRC) signaling; 
wherein the PRB resource overhead information comprises 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to determining Transport Block Size (TBS) according to obtained transmission parameters.   
Prior art was found for the independent claims as follows:
Wang (US 2015/0117396)
Liu (US 2015/0156752)
Nimbalker (US 2014/0313985)
For the independent claims, Wang, Liu, and Nimbalker teach all the limitations except for the recently added limitation of “wherein the PRB resource overhead information comprises a number of REs that are not used for transmitting the transport block in each PRB”.   Wang teaches in paragraph 85 that the base station may select the transport block size (TBS) according to the system overhead size, with examples being overhead sizes of 48 and 12 REs, constituting the overhead size.   However, this is not overhead that comprises REs that are not used for transmitting the transport block in each PRB.  Liu (US 2014/0321399) teaches in paragraph 53 determining overhead for E-CCEs of a first type, but again this is not overhead that comprises REs that are not used for transmitting the transport block in each PRB.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to charles c jiang whose telephone number is (571)270-7191.  The examiner can normally be reached on Monday to Friday 8 am to 4 pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412                      

/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412